Per Curiam.
Defendant appeals by right from his plea of guilty to the offense of manslaughter.
The sole ground asserted on appeal is that there was no oral acknowledgement of the written waiver on the record as required by MCLA 763.3; *651MSA 28.856.1 Defendant’s reliance on the above statute is misplaced. It has application only to an election by defendant to be tried by the court rather than by a jury. It does not apply to pleas of guilty. Moreover, we note defendant waived his right to a trial by jury at the plea-taking and that the plea conformed in all other respects with GCR 1963, 785.
Affirmed.

 MCLA 763.3 provides in part:
"In all criminal cases arising in the courts of this state whether cognizable by justices of the peace or otherwise, the defendant shall have the right to waive a determination of the facts by a jury and may, if he so elect, be tried before the court without a jury.” (Emphasis supplied.)